DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 16, and 17 recite the limitation "the detected vehicle".  There is insufficient antecedent basis for this limitation in the claim.
Claims 18, 19, and 20 are rejected under 35 U.S.C. 112(b) for being dependent upon a rejected base claim. Claims 18, 19, and 20 all depend from claim 15 which is previously rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The invention claims a computer program product including at least one computer-readable medium for claim 15. These claims are determined to not meet the criteria for a statutory process due to the fact that the description does not provide a special definition of the computer-readable medium, wherein the computer-readable medium could be reasonably understood as encompassing a carrier wave that encodes a data signal or other transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007). In view of the guidelines for 101 subject matter, the computer-readable medium of claim 15 does not manipulate appropriate subject matter, and thus cannot constitute a statutory process under 35 U.S.C. § 101.  The examiner respectfully notes that merely adding “physical” or “tangible” to the claim is not enough (see In re Nuijten).  Amending claim 15 to read “A computer program product including at least one non-transitory computer-readable medium…” would overcome this rejection.  Claims 16-20 are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, 13, 15, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niibo et al. (U.S. Publication No. 20190382021; hereinafter Niibo).
Regarding claim 1, Niibo teaches a system for operating a vehicle, when operating at least partially in an autonomous mode, to change from a first lane to a second lane adjacent to the first lane (Niibo: Par. 89; i.e., the action plan generator 140 may set an automated driving event when the target trajectory is generated. In the automated driving event, there is … a lane change event),
the system comprising: a sensor system to dynamically detect a driving environment located externally to the autonomous vehicle which includes a presence of a vehicle in a third lane adjacent to the second lane (Niibo: Par. 68; i.e., the physical object recognition device 16 performs a sensor fusion process on detection results from some or all of the camera 10, the radar device 12, and the finder 14 to recognize a position, a type, a speed, and the like of a physical object; As displayed in Fig. 41, a vehicle is detected in the third lane adjacent to the second lane);

    PNG
    media_image1.png
    709
    509
    media_image1.png
    Greyscale

and one or more processors, operatively coupled to the sensor system, to execute a set of instructions that cause the one or more processors to (Niibo: Par. 76; i.e., the first controller 120 and the second controller 160 are implemented by a processor such as a central processing unit (CPU) executing a program (software); As displayed in Fig. 1, the processor is coupled to the sensor system):
identify a target lane change area in the second lane (Niibo: Par. 99; i.e., the target position candidate setter 146 sets a target position candidate; As displayed in Fig. 41, the target lane change area in the second lane is TA[i]);
determine the location of the detected vehicle relative to the identified target lane change area (Niibo: Par. 66; i.e., the radar device 12 radiates radio waves such as millimeter waves around the host vehicle M and detects at least a position (a distance to and a direction) of a physical object);
and cause, responsive to a determination that the detected vehicle is not within a predetermined threshold distance relative of the identified target lane change area, implementation of a driving maneuver by the autonomous vehicle from the first lane to the identified target lane change area (Niibo: Par. 132; i.e., the target position candidate cTA[i] is a position where the lane change to a position just beside the host vehicle M is possible when there is no other vehicle m in a region from a point in front of a front allowance distance gapfront from the projected front end to a point behind a rear allowance distance gaprear from the projected rear end; Par. 216; i.e., the lane change executor 152 causes the host vehicle M to move in the lateral direction when it is determined that the entry is possible; As displayed in Fig. 41, if there is a vehicle that interrupts the gap distance, the lane change is not allowed, and if there is no interruption, the lane change is executed).
Regarding claim 2, Niibo teaches the system according to claim 1. Niibo further teaches wherein the set of instructions cause the one or more processors to delay, responsive to a determination that the detected vehicle is within the predetermined threshold distance to the identified target lane change area, implementation of the lane change by the autonomous vehicle until the detected vehicle is not within the predetermined threshold distance to the identified target lane change area (Niibo: Par. 216; i.e., the lane change executor 152 waits for a prescribed time (for example, 1 [sec]) and determines whether or not it is possible to enter a side region … The lane change executor 152 causes the host vehicle M to move in the lateral direction when it is determined that the entry is possible; the system waits and confirms that there are no other vehicles within the threshold distance of the lane change area before executing the lane change).
Regarding claim 6, Niibo teaches the system according to claim 1. Niibo further teaches wherein detecting the driving environment comprises detecting a geometric roadway design at least up to a distance where a lane change may be completed (Niibo: Par. 83; i.e., the curve curvature acquirer 132 refers to, for example, the position of the host vehicle M derived by the navigation device 50 and the second map information 62, and acquires the curvature of the road on which the host vehicle M is traveling).
Regarding claim 8, Niibo teaches a method of operating a vehicle, when operating at least partially in an autonomous mode, to change from a first lane to a second lane adjacent to the first lane (Niibo: Par. 89; i.e., the action plan generator 140 may set an automated driving event when the target trajectory is generated. In the automated driving event, there is … a lane change event),
the method comprising: dynamically detecting a driving environment, located externally to the autonomous vehicle, which includes a presence of a vehicle in a third lane adjacent to the second lane (Niibo: Par. 68; i.e., the physical object recognition device 16 performs a sensor fusion process on detection results from some or all of the camera 10, the radar device 12, and the finder 14 to recognize a position, a type, a speed, and the like of a physical object; As displayed in Fig. 41, a vehicle is detected in the third lane adjacent to the second lane);
identifying a target lane change area in the second lane (Niibo: Par. 99; i.e., the target position candidate setter 146 sets a target position candidate; As displayed in Fig. 41, the target lane change area in the second lane is TA[i]);
determining the location of the detected vehicle relative to the identified target lane change area (Niibo: Par. 66; i.e., the radar device 12 radiates radio waves such as millimeter waves around the host vehicle M and detects at least a position (a distance to and a direction) of a physical object);
and causing, responsive to a determination that the detected vehicle is not within a predetermined threshold distance relative of the identified target lane change area, implementation of a driving maneuver by the autonomous vehicle from the first lane to the identified target lane change area (Niibo: Par. 132; i.e., the target position candidate cTA[i] is a position where the lane change to a position just beside the host vehicle M is possible when there is no other vehicle m in a region from a point in front of a front allowance distance gapfront from the projected front end to a point behind a rear allowance distance gaprear from the projected rear end; Par. 216; i.e., the lane change executor 152 causes the host vehicle M to move in the lateral direction when it is determined that the entry is possible; As displayed in Fig. 41, if there is a vehicle that interrupts the gap distance, the lane change is not allowed, and if there is no interruption, the lane change is executed).
Regarding claim 9, Niibo teaches the method according to claim 8. Niibo further teaches delaying, responsive to a determination that the detected vehicle is within the predetermined threshold distance to the identified target lane change area, implementation of the lane change by the autonomous vehicle until the detected vehicle is not within the predetermined threshold distance to the identified target lane change area (Niibo: Par. 216; i.e., the lane change executor 152 waits for a prescribed time (for example, 1 [sec]) and determines whether or not it is possible to enter a side region … The lane change executor 152 causes the host vehicle M to move in the lateral direction when it is determined that the entry is possible; the system waits and confirms that there are no other vehicles within the threshold distance of the lane change area before executing the lane change).
Regarding claim 13, Niibo teaches the method according to claim 8. Niibo further teaches wherein detecting the driving environment comprises detecting a geometric roadway design at least up to a distance where a lane change may be completed (Niibo: Par. 83; i.e., the curve curvature acquirer 132 refers to, for example, the position of the host vehicle M derived by the navigation device 50 and the second map information 62, and acquires the curvature of the road on which the host vehicle M is traveling).
Regarding claim 15, Niibo teaches a computer program product for operating a vehicle, when operating at least partially in an autonomous mode, to change from a first lane to a second lane adjacent to the first lane (Niibo: Par. 89; i.e., the action plan generator 140 may set an automated driving event when the target trajectory is generated. In the automated driving event, there is … a lane change event; Par. 240; i.e.,  the automated driving control device 100 has a configuration in which a CPU 100-2, … a ROM 100-4 storing a boot program and the like… are mutually connected by an internal bus),
the computer program product includingPage 41 of 44 TMNA Docket No. IP-A-4621Attorney Docket No. 8010-6304at least one computer readable medium, comprising a set of instructions, which when executed by one or more processors, cause the one or more processors to (Niibo: Par. 76; i.e., the first controller 120 and the second controller 160 are implemented by a processor such as a central processing unit (CPU) executing a program (software)… The program may be pre-stored in a … removable storage medium such as a DVD or a CD-ROM):
identify a target lane change area in the second lane (Niibo: Par. 99; i.e., the target position candidate setter 146 sets a target position candidate; As displayed in Fig. 41, the target lane change area in the second lane is TA[i]);
determine the location of the detected vehicle relative to the identified target lane change area (Niibo: Par. 66; i.e., the radar device 12 radiates radio waves such as millimeter waves around the host vehicle M and detects at least a position (a distance to and a direction) of a physical object);
and cause, responsive to a determination that the detected vehicle is not within a predetermined threshold distance relative of the identified target lane change area, implementation of a driving maneuver by the autonomous vehicle from the first lane to the identified target lane change area (Niibo: Par. 132; i.e., the target position candidate cTA[i] is a position where the lane change to a position just beside the host vehicle M is possible when there is no other vehicle m in a region from a point in front of a front allowance distance gapfront from the projected front end to a point behind a rear allowance distance gaprear from the projected rear end; Par. 216; i.e., the lane change executor 152 causes the host vehicle M to move in the lateral direction when it is determined that the entry is possible; As displayed in Fig. 41, if there is a vehicle that interrupts the gap distance, the lane change is not allowed, and if there is no interruption, the lane change is executed).
Regarding claim 16, Niibo teaches the computer program product according to claim 15. Niibo further teaches wherein the set of instructions cause the one or more processors to delay, responsive to a determination that the detected vehicle is within the predetermined threshold distance to the identified target lane change area, implementation of the lane change by the autonomous vehicle until the detected vehicle is not within the predetermined threshold distance to the identified target lane change area (Niibo: Par. 216; i.e., the lane change executor 152 waits for a prescribed time (for example, 1 [sec]) and determines whether or not it is possible to enter a side region … The lane change executor 152 causes the host vehicle M to move in the lateral direction when it is determined that the entry is possible; the system waits and confirms that there are no other vehicles within the threshold distance of the lane change area before executing the lane change).
Regarding claim 20, Niibo teaches the computer program product according to claim 15. Niibo further teaches wherein detecting the driving environment comprises detecting a geometric roadway design at least up to a distance where a lane change may be completed (Niibo: Par. 83; i.e., the curve curvature acquirer 132 refers to, for example, the position of the host vehicle M derived by the navigation device 50 and the second map information 62, and acquires the curvature of the road on which the host vehicle M is traveling).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 7, 10-12, 14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Niibo, and further in view of Yoo et al. (U.S. Patent No. 11046310; hereinafter Yoo).
Regarding claim 3, Niibo teaches the system according to claim 1. Niibo further teaches wherein the set of instructions cause the one or more processors to classify the detected vehicle based on vehicle type (Niibo: Par. 68; i.e., the physical object recognition device 16 performs a sensor fusion process on detection results from some or all of the camera 10, the radar device 12, and the finder 14 to recognize … a type … of a physical object).
Niibo does not explicitly teach causing the one or more processors to classify, responsive to a determination that the detected vehicle is within the predetermined threshold distance to the identifiedPage 39 of 44 TMNA Docket No. IP-A-4621Attorney Docket No. 8010-6304target lane change area, the detected vehicle based on vehicle type.
However, in the same field of endeavor, Yoo teaches causing the one or more processors to classify, responsive to a determination that the detected vehicle is within the predetermined threshold distance to the identifiedPage 39 of 44 TMNA Docket No. IP-A-4621Attorney Docket No. 8010-6304target lane change area, the detected vehicle based on vehicle type (Yoo: Col. 6, lines 44-48; i.e., the device 100 may use at least one sensor to perceive, for example, and without limitation, a presence of the at least one external vehicle located within the predetermined distance, a type of the at least one external vehicle; as displayed in Fig. 2, the system perceives vehicles located within a predetermined distance before determining the vehicle type).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Niibo to have further incorporated causing the one or more processors to classify, responsive to a determination that the detected vehicle is within the predetermined threshold distance to the identifiedPage 39 of 44 TMNA Docket No. IP-A-4621Attorney Docket No. 8010-6304target lane change area, the detected vehicle based on vehicle type, as taught by Yoo. Doing so would allow the system to use the vehicle classification data to determine if a detected vehicle is high-risk or low-risk (Yoo: Col. 8, lines 33-34; i.e., the device 100 may define a risk 330 based on the feature 320 based on the type 310 of the vehicle… the device 100 may define a risk of the large-size vehicle 301 as 2.0, a risk of the SUV 302 as 1.5, a risk of the midsize vehicle 303 as 1.0, and a risk of the small-size vehicle 304 as 0.7).
Regarding claim 4, Niibo in view of Yoo teaches the system according to claim 3. Yoo further teaches wherein the set of instructions cause the one or more processors to compare the classified detected vehicle type to a predetermined acceptable vehicle type (Yoo: Col. 15, lines 28-35; i.e., the device 100 may determine a risk of the third vehicle based on the type of the third vehicle. The device 100 may then compare the risk of the third vehicle with a threshold value to determine whether the third vehicle is the high-risk vehicle… when the risk of the third vehicle is greater than a threshold value (e.g., 1.5), the device 100 may determine that the third vehicle is the high-risk vehicle; the system determines the vehicle type to predetermined acceptable vehicle types to determine if there is sufficient safety distance to initiate the lane change maneuver).
Regarding claim 5, Niibo in view of Yoo teaches the system according to claim 4. Yoo further teaches wherein the set of instructions cause the one or more processors to cause, responsive to determination that the vehicle type is acceptable based on the comparison, implementation of a driving maneuver by the autonomous vehicle from the first lane to the target lane area (Yoo: Col. 15, lines 35-38; i.e., when the risk of the third vehicle is equal to or less than the threshold value (e.g., 1.5), the device 100 may determine that the third vehicle is a low-risk vehicle; Col. 15, lines 40-43; i.e., in operations S830 and S850, the device 100 may determine whether a distance between the first vehicle 10 and the third vehicle is longer than a first safety distance, when the third vehicle is not the high-risk vehicle; if the vehicle is classified as a low risk vehicle type and the distance is greater than the first safety distance, the lane change maneuver is implemented).
Regarding claim 7, Niibo teaches the system according to claim 1. Niibo does not teach wherein detecting the driving environment comprises detecting a presence of a second vehicle in the third lane that is spatially ahead of the detected vehicle.
However, in the same field of endeavor, Yoo teaches wherein detecting the driving environment comprises detecting a presence of a second vehicle in the third lane that is spatially ahead of the detected vehicle (Yoo: Col. 24, lines 65-67; i.e., referring to 1700-1 in FIG. 17, the device 100 may perceive a midsize vehicle 1701 traveling in a third lane when changing the traveling lane of the first vehicle 10; as displayed in 1700-1 in Fig. 17, the system can detect an additional vehicle in the third lane that is ahead of the detected vehicle 1701).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Niibo to have further incorporated wherein detecting the driving environment comprises detecting a presence of a second vehicle in the third lane that is spatially ahead of the detected vehicle, as taught by Yoo. Doing so would allow the system to determine that detected vehicle 1701 has a higher lane change probability due to the identification of an additional vehicle in the third lane ahead of detected vehicle 1701 (Yoo: Col. 25, lines 1-3; i.e., the device 100 may determine that a lane change speed or a lane change probability of the midsize vehicle 1701 is greater than a threshold value).
Regarding claim 10, Niibo teaches the method according to claim 8. Niibo further teaches classifying the detected vehicle based on vehicle type (Niibo: Par. 68; i.e., the physical object recognition device 16 performs a sensor fusion process on detection results from some or all of the camera 10, the radar device 12, and the finder 14 to recognize … a type … of a physical object).
Niibo does not explicitly teach classifying, responsive to a determination that the detected vehicle is within the predetermined threshold distance to the identifiedPage 39 of 44 TMNA Docket No. IP-A-4621Attorney Docket No. 8010-6304target lane change area, the detected vehicle based on vehicle type.
However, in the same field of endeavor, Yoo teaches classifying, responsive to a determination that the detected vehicle is within the predetermined threshold distance to the identifiedPage 39 of 44 TMNA Docket No. IP-A-4621Attorney Docket No. 8010-6304target lane change area, the detected vehicle based on vehicle type (Yoo: Col. 6, lines 44-48; i.e., the device 100 may use at least one sensor to perceive, for example, and without limitation, a presence of the at least one external vehicle located within the predetermined distance, a type of the at least one external vehicle; as displayed in Fig. 2, the system perceives vehicles located within a predetermined distance before determining the vehicle type).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Niibo to have further incorporated classifying, responsive to a determination that the detected vehicle is within the predetermined threshold distance to the identifiedPage 39 of 44 TMNA Docket No. IP-A-4621Attorney Docket No. 8010-6304target lane change area, the detected vehicle based on vehicle type, as taught by Yoo. Doing so would allow the system to use the vehicle classification data to determine if a detected vehicle is high-risk or low-risk (Yoo: Col. 8, lines 33-34; i.e., the device 100 may define a risk 330 based on the feature 320 based on the type 310 of the vehicle… the device 100 may define a risk of the large-size vehicle 301 as 2.0, a risk of the SUV 302 as 1.5, a risk of the midsize vehicle 303 as 1.0, and a risk of the small-size vehicle 304 as 0.7).
Regarding claim 11, Niibo in view of Yoo teaches the method according to claim 10. Yoo further teaches comparing the classified detected vehicle type to a predetermined acceptable vehicle type (Yoo: Col. 15, lines 28-35; i.e., the device 100 may determine a risk of the third vehicle based on the type of the third vehicle. The device 100 may then compare the risk of the third vehicle with a threshold value to determine whether the third vehicle is the high-risk vehicle… when the risk of the third vehicle is greater than a threshold value (e.g., 1.5), the device 100 may determine that the third vehicle is the high-risk vehicle; the system determines the vehicle type to predetermined acceptable vehicle types to determine if there is sufficient safety distance to initiate the lane change maneuver).
Regarding claim 12, Niibo in view of Yoo teaches the method according to claim 11. Yoo further teaches causing, responsive to determination that the vehicle type is acceptable based on the comparison, implementation of a driving maneuver by the autonomous vehicle from the first lane to the target lane area (Yoo: Col. 15, lines 35-38; i.e., when the risk of the third vehicle is equal to or less than the threshold value (e.g., 1.5), the device 100 may determine that the third vehicle is a low-risk vehicle; Col. 15, lines 40-43; i.e., in operations S830 and S850, the device 100 may determine whether a distance between the first vehicle 10 and the third vehicle is longer than a first safety distance, when the third vehicle is not the high-risk vehicle; if the vehicle is classified as a low risk vehicle type and the distance is greater than the first safety distance, the lane change maneuver is implemented).
Regarding claim 14, Niibo teaches the method according to claim 8. Niibo does not teach wherein detecting the driving environment comprises detecting a presence of a second vehicle in the third lane that is spatially ahead of the detected vehicle.
However, in the same field of endeavor, Yoo teaches wherein detecting the driving environment comprises detecting a presence of a second vehicle in the third lane that is spatially ahead of the detected vehicle (Yoo: Col. 24, lines 65-67; i.e., referring to 1700-1 in FIG. 17, the device 100 may perceive a midsize vehicle 1701 traveling in a third lane when changing the traveling lane of the first vehicle 10; as displayed in 1700-1 in Fig. 17, the system can detect an additional vehicle in the third lane that is ahead of the detected vehicle 1701).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Niibo to have further incorporated wherein detecting the driving environment comprises detecting a presence of a second vehicle in the third lane that is spatially ahead of the detected vehicle, as taught by Yoo. Doing so would allow the system to determine that detected vehicle 1701 has a higher lane change probability due to the identification of an additional vehicle in the third lane ahead of detected vehicle 1701 (Yoo: Col. 25, lines 1-3; i.e., the device 100 may determine that a lane change speed or a lane change probability of the midsize vehicle 1701 is greater than a threshold value).
Regarding claim 17, Niibo teaches the computer program product according to claim 15. Niibo further teaches wherein the set of instructions cause the one or more processors to classify the detected vehicle based on vehicle type (Niibo: Par. 68; i.e., the physical object recognition device 16 performs a sensor fusion process on detection results from some or all of the camera 10, the radar device 12, and the finder 14 to recognize … a type … of a physical object).
Niibo does not explicitly teach causing the one or more processors to classify, responsive to a determination that the detected vehicle is within the predetermined threshold distance to the identifiedPage 39 of 44 TMNA Docket No. IP-A-4621Attorney Docket No. 8010-6304target lane change area, the detected vehicle based on vehicle type.
However, in the same field of endeavor, Yoo teaches causing the one or more processors to classify, responsive to a determination that the detected vehicle is within the predetermined threshold distance to the identifiedPage 39 of 44 TMNA Docket No. IP-A-4621Attorney Docket No. 8010-6304target lane change area, the detected vehicle based on vehicle type (Yoo: Col. 6, lines 44-48; i.e., the device 100 may use at least one sensor to perceive, for example, and without limitation, a presence of the at least one external vehicle located within the predetermined distance, a type of the at least one external vehicle; as displayed in Fig. 2, the system perceives vehicles located within a predetermined distance before determining the vehicle type).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product of Niibo to have further incorporated causing the one or more processors to classify, responsive to a determination that the detected vehicle is within the predetermined threshold distance to the identifiedPage 39 of 44 TMNA Docket No. IP-A-4621Attorney Docket No. 8010-6304target lane change area, the detected vehicle based on vehicle type, as taught by Yoo. Doing so would allow the system to use the vehicle classification data to determine if a detected vehicle is high-risk or low-risk (Yoo: Col. 8, lines 33-34; i.e., the device 100 may define a risk 330 based on the feature 320 based on the type 310 of the vehicle… the device 100 may define a risk of the large-size vehicle 301 as 2.0, a risk of the SUV 302 as 1.5, a risk of the midsize vehicle 303 as 1.0, and a risk of the small-size vehicle 304 as 0.7).
Regarding claim 18, Niibo in view of Yoo teaches the computer program product according to claim 17. Yoo further teaches wherein the set of instructions cause the one or more processors to compare the classified detected vehicle type to a predetermined acceptable vehicle type (Yoo: Col. 15, lines 28-35; i.e., the device 100 may determine a risk of the third vehicle based on the type of the third vehicle. The device 100 may then compare the risk of the third vehicle with a threshold value to determine whether the third vehicle is the high-risk vehicle… when the risk of the third vehicle is greater than a threshold value (e.g., 1.5), the device 100 may determine that the third vehicle is the high-risk vehicle; the system determines the vehicle type to predetermined acceptable vehicle types to determine if there is sufficient safety distance to initiate the lane change maneuver).
Regarding claim 19, Niibo in view of Yoo teaches the computer program product according to claim 18. Yoo further teaches wherein the set of instructions cause the one or more processors to cause, responsive to determination that the vehicle type is acceptable based on the comparison, implementation of a driving maneuver by the autonomous vehicle from the first lane to the target lane area (Yoo: Col. 15, lines 35-38; i.e., when the risk of the third vehicle is equal to or less than the threshold value (e.g., 1.5), the device 100 may determine that the third vehicle is a low-risk vehicle; Col. 15, lines 40-43; i.e., in operations S830 and S850, the device 100 may determine whether a distance between the first vehicle 10 and the third vehicle is longer than a first safety distance, when the third vehicle is not the high-risk vehicle; if the vehicle is classified as a low risk vehicle type and the distance is greater than the first safety distance, the lane change maneuver is implemented).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of autonomous lane changing maneuvers includes Parks et al. (U.S. Publication No. 2021/0284162), Kim et al. (U.S. Publication No. 2019/0035280), Lee et al. (U.S. Patent No. 8244408), and Takae (U.S. Patent No. 10259416).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661